Exhibit 10.47

THE GOLDMAN SACHS GROUP, INC.

YEAR-END SHORT-TERM RSU AWARD

This Award Agreement, together with The Goldman Sachs Amended and Restated Stock
Incentive Plan (2018) (the “Plan”), governs your              year-end award of
Short-Term RSUs (your “Award”). You should read carefully this entire Award
Agreement, which includes the Award Statement, any attached Appendix and the
signature card.

ACCEPTANCE

1.    You Must Decide Whether to Accept this Award Agreement. To be eligible to
receive your Award, you must by the date specified (a) open and activate an
Account and (b) agree to all the terms of your Award by executing the related
signature card in accordance with its instructions. By executing the signature
card, you confirm your agreement to all of the terms of this Award Agreement,
including the arbitration and choice of forum provisions in Paragraph 14.

DOCUMENTS THAT GOVERN YOUR AWARD; DEFINITIONS

2.    The Plan. Your Award is granted under the Plan, and the Plan’s terms apply
to, and are a part of, this Award Agreement.

3.    Your Award Statement. The Award Statement delivered to you contains some
of your Award’s specific terms. For example, it contains the number of
Short-Term RSUs awarded to you and the Delivery Date.

4.    Definitions. Unless otherwise defined herein, including in the Definitions
Appendix or any other Appendix, capitalized terms have the meanings provided in
the Plan.

VESTING OF YOUR RSUS

5.    Vesting. All of your Short-Term RSUs are Vested. When an RSU is Vested, it
means only that your continued active Employment is not required for delivery of
that portion of RSU Shares. Vesting does not mean you have a non-forfeitable
right to the Vested portion of your Award. The terms of this Award Agreement
(including conditions to delivery) continue to apply to Vested Short-Term RSUs,
and you can still forfeit Vested Short-Term RSUs and any RSU Shares.

DELIVERY OF YOUR RSU SHARES

6.    Delivery. Reasonably promptly (but no more than 30 Business Days) after
each Delivery Date listed on your Award Statement, RSU Shares (less applicable
withholding as described in Paragraph 11(a)) will be delivered (by book entry
credit to your Account) in respect of the amount of Outstanding Short-Term RSUs
listed next to that date. The Committee or the SIP Committee may select multiple
dates within the 30-Business-Day period following the Delivery Date to deliver
RSU Shares in respect of all or a portion of the Short-Term RSUs with the same
Delivery Date listed on the Award Statement, and all such dates will be treated
as a single Delivery Date for purposes of this Award. Until such delivery, you
have only the rights of a general unsecured creditor, and no rights as a
shareholder of GS Inc. Without limiting the Committee’s authority under
Section 1.3.2(h) of the Plan, the Firm may accelerate any Delivery Date by up to
30 days.



--------------------------------------------------------------------------------

DIVIDENDS

7.    Dividend Equivalent Rights and Dividends. Each Short-Term RSU includes a
Dividend Equivalent Right, which entitles you to receive an amount (less
applicable withholding), at or after the time of distribution of any regular
cash dividend paid by GS Inc. in respect of a share of Common Stock, equal to
any regular cash dividend payment that would have been made in respect of an RSU
Share underlying your Outstanding Short-Term RSUs for any record date that
occurs on or after the Date of Grant.

FORFEITURE OF YOUR AWARD

8.    How You May Forfeit Your Award. This Paragraph 8 sets forth the events
that result in forfeiture of up to all of your Short-Term RSUs and may require
repayment to the Firm of up to all other amounts previously delivered or paid to
you under your Award in accordance with Paragraph 9. More than one event may
apply, and in no case will the occurrence of one event limit the forfeiture and
repayment obligations as a result of the occurrence of any other event. In
addition, the Firm reserves the right to (a) suspend payments under Dividend
Equivalent Rights or delivery of RSU Shares, (b) deliver any RSU Shares,
dividends or payments under Dividend Equivalent Rights into an escrow account in
accordance with Paragraph 11(f)(v) or (c) apply Transfer Restrictions to any RSU
Shares in connection with any investigation of whether any of the events that
result in forfeiture under the Plan or this Paragraph 8 have occurred. Paragraph
10 (relating to certain circumstances under which delivery may be accelerated)
provides for exceptions to one or more provisions of this Paragraph 8. [The
Material Risk Taker Appendix supplements this Paragraph 8 and sets forth
additional events that result in forfeiture of up to all of your Short-Term RSUs
and may require repayment to the Firm as described in Paragraph 9 and the
Appendix.]

(a)    Short-Term RSUs Forfeited Upon Certain Events. If any of the following
occurs, your rights to all of your Outstanding Short-Term RSUs will terminate,
and no RSU Shares will be delivered in respect of such RSUs, as may be further
described below:

(i)    You Failed to Consider Risk. You Failed to Consider Risk during
                    .

(ii)    Your Conduct Constitutes Cause. Any event that constitutes Cause
[(including, for the avoidance of doubt, “Serious Misconduct” as defined in the
Material Risk Taker Appendix)] has occurred before the Delivery Date.

(iii)    You Do Not Meet Your Obligations to the Firm. The Committee determines
that, before the Delivery Date, you failed to meet, in any respect, any
obligation under any agreement with the Firm, or any agreement entered into in
connection with your Employment or this Award, including the Firm’s notice
period requirement applicable to you, any offer letter, employment agreement or
any shareholders’ agreement relating to the Firm. Your failure to pay or
reimburse the Firm, on demand, for any amount you owe to the Firm will
constitute (A) failure to meet an obligation you have under an agreement,
regardless of whether such obligation arises under a written agreement, and/or
(B) a material violation of Firm policy constituting Cause.

(iv)    You Do Not Provide Timely Certifications or Comply with Your
Certifications. You fail to certify to GS Inc. that you have complied with all
of the terms of the Plan and this Award Agreement, or the Committee determines
that you have failed to comply with a term of the Plan or this Award Agreement
to which you have certified compliance.

 

- 2 -



--------------------------------------------------------------------------------

(v)    You Do Not Follow Dispute Resolution/Arbitration Procedures. You attempt
to have any dispute under the Plan or this Award Agreement resolved in any
manner that is not provided for by Paragraph 14 or Section 3.17 of the Plan, or
you attempt to arbitrate a dispute without first having exhausted your internal
administrative remedies in accordance with Paragraph 11(f)(vii).

(vi)    You Bring an Action that Results in a Determination that Any Award
Agreement Term Is Invalid. As a result of any action brought by you, it is
determined that any term of this Award Agreement is invalid.

(vii)    You Receive Compensation in Respect of Your Award from Another
Employer. Your Employment terminates for any reason or you otherwise are no
longer actively employed with the Firm and another entity grants you cash,
equity or other property (whether vested or unvested) to replace, substitute for
or otherwise in respect of any Outstanding Short-Term RSUs; provided, however,
that your rights will only be terminated in respect of the Short-Term RSUs that
are replaced, substituted for or otherwise considered by such other entity in
making its grant.

REPAYMENT OF YOUR AWARD

9.    When You May Be Required to Repay Your Award. If the Committee determines
that any term of this Award was not satisfied, you will be required, immediately
upon demand therefor, to repay to the Firm the following:

(a)    Any RSU Shares for which the terms (including the terms for delivery) of
the related Short-Term RSUs were not satisfied, in accordance with Section 2.6.3
of the Plan.

(b)    Any payments under Dividend Equivalent Rights for which the terms were
not satisfied (including any such payments made in respect of Short-Term RSUs
that are forfeited or RSU Shares that are cancelled or required to be repaid),
in accordance with Section 2.8.3 of the Plan.

(c)    Any dividends paid in respect of any RSU Shares that are cancelled or
required to be repaid.

(d)    Any amount applied to satisfy tax withholding or other obligations with
respect to any Short-Term RSU, RSU Shares, dividend payments and payments under
Dividend Equivalent Rights that are forfeited or required to be repaid.

EXCEPTIONS TO THE DELIVERY DATE

10.    Accelerated Delivery in the Event of a Qualifying Termination After a
Change in Control, Conflicted Employment or Death. In the event of your
Qualifying Termination After a Change in Control, Conflicted Employment or
death, each as described below, your Outstanding Short-Term RSUs will be treated
as described in this Paragraph 10, and, except as set forth in Paragraph 10(a),
all other terms of this Award Agreement, including the other forfeiture and
repayment events in Paragraphs 8 and 9, continue to apply.

(a)    You Have a Qualifying Termination After a Change in Control. If your
Employment terminates when you meet the requirements of a Qualifying Termination
After a

 

- 3 -



--------------------------------------------------------------------------------

Change in Control, the RSU Shares underlying your Outstanding Short-Term RSUs
will be delivered. In addition, the forfeiture events in Paragraph 8 will not
apply to your Award.

(b)    You Are Determined to Have Accepted Conflicted Employment.

(i)    Generally. Notwithstanding anything to the contrary in the Plan or
otherwise, for purposes of this Award Agreement, “Conflicted Employment” means
your employment at any U.S. Federal, state or local government, any non-U.S.
government, any supranational or international organization, any self-regulatory
organization, or any agency or instrumentality of any such government or
organization, or any other employer (other than an “Accounting Firm” within the
meaning of SEC Rule 2-01(f)(2) of Regulation S-X or any successor thereto)
determined by the Committee, if, as a result of such employment, your continued
holding of any Outstanding Short-Term RSUs would result in an actual or
perceived conflict of interest. Unless prohibited by applicable law or
regulation, if your Employment terminates solely because you resign to accept
Conflicted Employment or if, following your termination of Employment, you
notify the Firm that you are accepting Conflicted Employment, RSU Shares will be
delivered in respect of your Outstanding Short-Term RSUs (including in the form
of cash as described in Paragraph 11(b)) as soon as practicable after the
Committee has received satisfactory documentation relating to your Conflicted
Employment.

(ii)    You May Have to Take Other Steps to Address Conflicts of Interest. The
Committee retains the authority to exercise its rights under the Award Agreement
or the Plan (including Section 1.3.2 of the Plan) to take or require you to take
other steps it determines in its sole discretion to be necessary or appropriate
to cure an actual or perceived conflict of interest (which may include a
determination that the accelerated delivery described in Paragraph 10(b)(i) will
not apply because such actions are not necessary or appropriate to cure an
actual or perceived conflict of interest).

(c)    Death. If you die, the RSU Shares underlying your Outstanding Short-Term
RSUs will be delivered to the representative of your estate as soon as
practicable after the date of death and after such documentation as may be
requested by the Committee is provided to the Committee.

OTHER TERMS, CONDITIONS AND AGREEMENTS

11.    Additional Terms, Conditions and Agreements.

(a)    You Must Satisfy Applicable Tax Withholding Requirements. Delivery of RSU
Shares is conditioned on your satisfaction of any applicable withholding taxes
in accordance with Section 3.2 of the Plan, which includes the Firm deducting or
withholding amounts from any payment or distribution to you. In addition, to the
extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, state,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant or delivery of this Award by requiring you to choose between
remitting the amount (i) in cash (or through payroll deduction or otherwise) or
(ii) in the form of proceeds from the Firm’s executing a sale of RSU Shares
delivered to you under this Award. In no event, however, does this Paragraph
11(a) give you any discretion to determine or affect the timing of the delivery
of RSU Shares or the timing of payment of tax obligations.

(b)    Firm May Deliver Cash or Other Property Instead of RSU Shares. In
accordance with Section 1.3.2(i) of the Plan, in the sole discretion of the
Committee, in lieu of all or any

 

- 4 -



--------------------------------------------------------------------------------

portion of the RSU Shares, the Firm may deliver cash, other securities, other
awards under the Plan or other property, and all references in this Award
Agreement to deliveries of RSU Shares will include such deliveries of cash,
other securities, other awards under the Plan or other property.

(c)    Amounts May Be Rounded to Avoid Fractional Shares. RSU Shares that become
deliverable on a Delivery Date may, in each case, be rounded to avoid fractional
Shares.

(d)    You May Be Required to Become a Party to the Shareholders’ Agreement.
Your rights to your Short-Term RSUs are conditioned on your becoming a party to
any shareholders’ agreement to which other similarly situated employees (e.g.,
employees with a similar title or position) of the Firm are required to be a
party.

(e)    Firm May Affix Legends and Place Stop Orders on Restricted RSU Shares. GS
Inc. may affix to Certificates representing RSU Shares any legend that the
Committee determines to be necessary or advisable (including to reflect any
restrictions to which you may be subject under a separate agreement). GS Inc.
may advise the transfer agent to place a stop order against any legended RSU
Shares.

(f)    You Agree to Certain Consents, Terms and Conditions. By accepting this
Award you understand and agree that:

(i)    You Agree to Certain Consents as a Condition to the Award. You have
expressly consented to all of the items listed in Section 3.3.3(d) of the Plan,
including the Firm’s supplying to any third-party recordkeeper of the Plan or
other person such personal information of yours as the Committee deems advisable
to administer the Plan, and you agree to provide any additional consents that
the Committee determines to be necessary or advisable;

(ii)    You Are Subject to the Firm’s Policies, Rules and Procedures. You are
subject to the Firm’s policies in effect from time to time concerning trading in
RSU Shares and hedging or pledging RSU Shares and equity-based compensation or
other awards (including, without limitation, the “Firmwide Policy with Respect
to Personal Transactions Involving GS Securities and GS Equity Awards” or any
successor policies), and confidential or proprietary information, and you will
effect sales of RSU Shares in accordance with such rules and procedures as may
be adopted from time to time (which may include, without limitation,
restrictions relating to the timing of sale requests, the manner in which sales
are executed, pricing method, consolidation or aggregation of orders and volume
limits determined by the Firm);

(iii)    You Are Responsible for Costs Associated with Your Award. You will be
responsible for all brokerage costs and other fees or expenses associated with
your Short-Term RSUs, including those related to the sale of RSU Shares;

(iv)    You Will Be Deemed to Represent Your Compliance with All the Terms of
Your Award if You Accept Delivery of, or Sell, RSU Shares. You will be deemed to
have represented and certified that you have complied with all of the terms of
the Plan and this Award Agreement when RSU Shares are delivered to you, and you
receive payment in respect of Dividend Equivalent Rights;

 

- 5 -



--------------------------------------------------------------------------------

(v)    Firm May Deliver Your Award into an Escrow Account. The Firm may
establish and maintain an escrow account on such terms (which may include your
executing any documents related to, and your paying for any costs associated
with, such account) as it may deem necessary or appropriate, and the delivery of
RSU Shares or the payment of cash (including dividends and payments under
Dividend Equivalent Rights) or other property may initially be made into and
held in that escrow account until such time as the Committee has received such
documentation as it may have requested or until the Committee has determined
that any other conditions or restrictions on delivery of RSU Shares, cash or
other property required by this Award Agreement have been satisfied;

(vi)    You May Be Required to Certify Compliance with Award Terms; You Are
Responsible for Providing the Firm with Updated Address and Contact Information
After Your Departure from the Firm. If your Employment terminates while you
continue to hold Short-Term RSUs, from time to time, you may be required to
provide certifications of your compliance with all of the terms of the Plan and
this Award Agreement as described in Paragraph 8(a)(iv). You understand and
agree that (A) your address on file with the Firm at the time any certification
is required will be deemed to be your current address, (B) it is your
responsibility to inform the Firm of any changes to your address to ensure
timely receipt of the certification materials, (C) you are responsible for
contacting the Firm to obtain such certification materials if not received and
(D) your failure to return properly completed certification materials by the
specified deadline (which includes your failure to timely return the completed
certification because you did not provide the Firm with updated contact
information) will result in the forfeiture of all of your Short-Term RSUs and
subject previously delivered amounts to repayment under Paragraph 8(a)(iv);

(vii)    You Must Comply with Applicable Deadlines and Procedures to Appeal
Determinations Made by the Committee, the SIP Committee or SIP Administrators.
If you disagree with a determination made by the Committee, the SIP Committee,
the SIP Administrators, or any of their delegates or designees and you wish to
appeal such determination, you must submit a written request to the SIP
Committee for review within 180 days after the determination at issue. You must
exhaust your internal administrative remedies (i.e., submit your appeal and wait
for resolution of that appeal) before seeking to resolve a dispute through
arbitration pursuant to Paragraph 14 and Section 3.17 of the Plan; and

(viii)    You Agree that Covered Persons Will Not Have Liability. In addition to
and without limiting the generality of the provisions of Section 1.3.5 of the
Plan, neither the Firm nor any Covered Person will have any liability to you or
any other person for any action taken or omitted in respect of this or any other
Award.

12.    Non-transferability. Except as otherwise may be provided in this
Paragraph 12 or as otherwise may be provided by the Committee, the limitations
on transferability set forth in Section 3.5 of the Plan will apply to this
Award. Any purported transfer or assignment in violation of the provisions of
this Paragraph 12 or Section 3.5 of the Plan will be void. The Committee may
adopt procedures pursuant to which some or all recipients of Short-Term RSUs may
transfer some or all of their Short-Term RSUs    through a gift for no
consideration to any immediate family member, a trust or other estate planning
vehicle approved by the Committee or SIP Committee in which the recipient and/or
the recipient’s immediate family members in the aggregate have 100% of the
beneficial interest.

13.    Right of Offset. Except as provided in Paragraph 16(h), the obligation to
deliver RSU Shares or to make payments under Dividend Equivalent Rights under
this Award Agreement is subject to Section 3.4 of the Plan, which provides for
the Firm’s right to offset against such obligation any

 

- 6 -



--------------------------------------------------------------------------------

outstanding amounts you owe to the Firm and any amounts the Committee deems
appropriate pursuant to any tax equalization policy or agreement.

ARBITRATION, CHOICE OF FORUM AND GOVERNING LAW

14.    Arbitration; Choice of Forum.

(a)    BY ACCEPTING THIS AWARD, YOU ARE INDICATING THAT YOU UNDERSTAND AND AGREE
THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 3.17 OF
THE PLAN WILL APPLY TO THIS AWARD. THESE PROVISIONS, WHICH ARE EXPRESSLY
INCORPORATED HEREIN BY REFERENCE, PROVIDE AMONG OTHER THINGS THAT ANY DISPUTE,
CONTROVERSY OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN OR THIS AWARD AGREEMENT WILL BE FINALLY SETTLED BY
ARBITRATION IN NEW YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN
SECTION 3.17 OF THE PLAN; PROVIDED THAT NOTHING HEREIN SHALL PRECLUDE YOU FROM
FILING A CHARGE WITH OR PARTICIPATING IN ANY INVESTIGATION OR PROCEEDING
CONDUCTED BY ANY GOVERNMENTAL AUTHORITY, INCLUDING BUT NOT LIMITED TO THE SEC
AND THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION.

(b)    To the fullest extent permitted by applicable law, no arbitrator will
have the authority to consider class, collective or representative claims, to
order consolidation or to join different claimants or grant relief other than on
an individual basis to the individual claimant involved.

(c)    Notwithstanding any applicable forum rules to the contrary, to the extent
there is a question of enforceability of this Award Agreement arising from a
challenge to the arbitrator’s jurisdiction or to the arbitrability of a claim,
it will be decided by a court and not an arbitrator.

(d)    The Federal Arbitration Act governs interpretation and enforcement of all
arbitration provisions under the Plan and this Award Agreement, and all
arbitration proceedings thereunder.

(e)    Nothing in this Award Agreement creates a substantive right to bring a
claim under U.S. Federal, state, or local employment laws.

(f)    By accepting your Award, you irrevocably appoint each General Counsel of
GS Inc., or any person whom the General Counsel of GS Inc. designates, as your
agent for service of process in connection with any suit, action or proceeding
arising out of or relating to or concerning the Plan or any Award which is not
arbitrated pursuant to the provisions of Section 3.17.1 of the Plan, who shall
promptly advise you of any such service of process.

(g)    To the fullest extent permitted by applicable law, no arbitrator will
have the authority to consider any claim as to which you have not first
exhausted your internal administrative remedies in accordance with Paragraph
11(f)(vii).

15.    Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

 

- 7 -



--------------------------------------------------------------------------------

CERTAIN TAX PROVISIONS

16.    Compliance of Award Agreement and Plan with Section 409A. The provisions
of this Paragraph 16 apply to you only if you are a U.S. taxpayer.

(a)    This Award Agreement and the Plan provisions that apply to this Award are
intended and will be construed to comply with Section 409A (including the
requirements applicable to, or the conditions for exemption from treatment as,
409A Deferred Compensation), whether by reason of short-term deferral treatment
or other exceptions or provisions. The Committee will have full authority to
give effect to this intent. To the extent necessary to give effect to this
intent, in the case of any conflict or potential inconsistency between the
provisions of the Plan (including Sections 1.3.2 and 2.1 thereof) and this Award
Agreement, the provisions of this Award Agreement will govern, and in the case
of any conflict or potential inconsistency between this Paragraph 16 and the
other provisions of this Award Agreement, this Paragraph 16 will govern.

(b)    Delivery of RSU Shares will not be delayed beyond the date on which all
applicable conditions or restrictions on delivery of RSU Shares required by this
Agreement (including those specified in Paragraphs 6, 10(c) and 11 and the
consents and other items specified in Section 3.3 of the Plan) are satisfied. To
the extent that any portion of this Award is intended to satisfy the
requirements for short-term deferral treatment under Section 409A, delivery for
such portion will occur by the March 15 coinciding with the last day of the
applicable “short-term deferral” period described in Reg. 1.409A-1(b)(4) in
order for the delivery of RSU Shares to be within the short-term deferral
exception unless, in order to permit all applicable conditions or restrictions
on delivery to be satisfied, the Committee elects, pursuant to Reg.
1.409A-1(b)(4)(i)(D) or otherwise as may be permitted in accordance with
Section 409A, to delay delivery of RSU Shares to a later date within the same
calendar year or to such later date as may be permitted under Section 409A,
including Reg. 1.409A-3(d). For the avoidance of doubt, if the Award includes a
“series of installment payments” as described in Reg. 1.409A-2(b)(2)(iii), your
right to the series of installment payments will be treated as a right to a
series of separate payments and not as a right to a single payment.

(c)    Notwithstanding the provisions of Paragraph 11(b) and Section 1.3.2(i) of
the Plan, to the extent necessary to comply with Section 409A, any securities,
other Awards or other property that the Firm may deliver in respect of your
Short-Term RSUs will not have the effect of deferring delivery or payment,
income inclusion, or a substantial risk of forfeiture, beyond the date on which
such delivery, payment or inclusion would occur or such risk of forfeiture would
lapse, with respect to the RSU Shares that would otherwise have been deliverable
(unless the Committee elects a later date for this purpose pursuant to Reg.
1.409A-1(b)(4)(i)(D) or otherwise as may be permitted under Section 409A,
including and to the extent applicable, the subsequent election provisions of
Section 409A(a)(4)(C) of the Code and Reg. 1.409A-2(b)).

(d)    Notwithstanding the timing provisions of Paragraph 10(c), the delivery of
RSU Shares referred to therein will be made after the date of death and during
the calendar year that includes the date of death (or on such later date as may
be permitted under Section 409A).

(e)    The timing of delivery or payment pursuant to Paragraph 10(a) will occur
on the earlier of (i) the Delivery Date or (ii) a date that is within the
calendar year in which the termination of Employment occurs; provided, however,
that, if you are a “specified employee” (as defined by the Firm in accordance
with Section 409A(a)(2)(i)(B) of the Code), delivery will occur on the earlier
of the Delivery Date or (to the extent required to avoid the imposition of

 

- 8 -



--------------------------------------------------------------------------------

additional tax under Section 409A) the date that is six months after your
termination of Employment (or, if the latter date is not during a Window Period,
the first trading day of the next Window Period). For purposes of Paragraph
10(a), references in this Award Agreement to termination of Employment mean a
termination of Employment from the Firm (as defined by the Firm) which is also a
separation from service (as defined by the Firm in accordance with
Section 409A).

(f)    Notwithstanding any provision of Paragraph 7 or Section 2.8.2 of the Plan
to the contrary, the Dividend Equivalent Rights with respect to each of your
Outstanding Short-Term RSUs will be paid to you within the calendar year that
includes the date of distribution of any corresponding regular cash dividends
paid by GS Inc. in respect of a share of Common Stock the record date for which
occurs on or after the Date of Grant. The payment will be in an amount (less
applicable withholding) equal to such regular dividend payment as would have
been made in respect of the RSU Shares underlying such Outstanding Short-Term
RSUs.

(g)    The timing of delivery or payment referred to in Paragraph 10(b)(i) will
be the earlier of (i) the Delivery Date or (ii) a date that is within the
calendar year in which the Committee receives satisfactory documentation
relating to your Conflicted Employment, provided that such delivery or payment
will be made, and any Committee action referred to in Paragraph 10(b)(ii) will
be taken, only at such time as, and if and to the extent that it, as reasonably
determined by the Firm, would not result in the imposition of any additional tax
to you under Section 409A.

(h)    Paragraph 13 and Section 3.4 of the Plan will not apply to Awards that
are 409A Deferred Compensation except to the extent permitted under
Section 409A.

(i)    Delivery of RSU Shares in respect of any Award may be made, if and to the
extent elected by the Committee, later than the Delivery Date or other date or
period specified hereinabove (but, in the case of any Award that constitutes
409A Deferred Compensation, only to the extent that the later delivery is
permitted under Section 409A).

(j)    You understand and agree that you are solely responsible for the payment
of any taxes and penalties due pursuant to Section 409A, but in no event will
you be permitted to designate, directly or indirectly, the taxable year of the
delivery.

COMMITTEE AUTHORITY, AMENDMENT, CONSTRUCTION AND REGULATORY REPORTING

17.    Committee Authority. The Committee has the authority to determine, in its
sole discretion, that any event triggering forfeiture or repayment of your Award
will not apply and to limit the forfeitures and repayments that result under
Paragraphs 8 and 9.

18.    Amendment. The Committee reserves the right at any time to amend the
terms of this Award Agreement, and the Board may amend the Plan in any respect;
provided that, notwithstanding the foregoing and Sections 1.3.2(f), 1.3.2(h) and
3.1 of the Plan, no such amendment will materially adversely affect your rights
and obligations under this Award Agreement without your consent; and provided
further that the Committee expressly reserves its rights to amend the Award
Agreement and the Plan as described in Sections 1.3.2(h)(1), (2) and (4) of the
Plan. A modification that impacts the tax consequences of this Award or the
timing of delivery of RSU Shares will not be an amendment that materially
adversely affects your rights and obligations under this Award Agreement. Any
amendment of this Award Agreement will be in writing.

 

- 9 -



--------------------------------------------------------------------------------

19.    Construction, Headings. Unless the context requires otherwise, (a) words
describing the singular number include the plural and vice versa, (b) words
denoting any gender include all genders and (c) the words “include,” “includes”
and “including” will be deemed to be followed by the words “without limitation.”
The headings in this Award Agreement are for the purpose of convenience only and
are not intended to define or limit the construction of the provisions hereof.
References in this Award Agreement to any specific Plan provision will not be
construed as limiting the applicability of any other Plan provision.

20.    Providing Information to the Appropriate Authorities. In accordance with
applicable law, nothing in this Award Agreement (including the forfeiture and
repayment provisions in Paragraphs 8 and 9) or the Plan prevents you from
providing information you reasonably believe to be true to the appropriate
governmental authority, including a regulatory, judicial, administrative, or
other governmental entity; reporting possible violations of law or regulation;
making other disclosures that are protected under any applicable law or
regulation; or filing a charge or participating in any investigation or
proceeding conducted by a governmental authority.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

THE GOLDMAN SACHS GROUP, INC.

 

- 11 -



--------------------------------------------------------------------------------

[MATERIAL RISK TAKER APPENDIX

This Material Risk Taker Appendix supplements Paragraph 8 and sets forth
additional events that result in forfeiture of up to all of your Short-Term RSUs
and may require repayment to the Firm of up to all other amounts previously
delivered or paid to you under your Award in accordance with Paragraph 9. As
with the events described in Paragraph 8, more than one event may apply, in no
case will the occurrence of one event limit the forfeiture and repayment
obligations as a result of the occurrence of any other event and the Firm
reserves the right to (a) suspend payments under Dividend Equivalent Rights or
delivery of RSU Shares, (b) deliver any RSU Shares, dividends or payments under
Dividend Equivalent Rights into an escrow account in accordance with Paragraph
11(f)(v) or (c) apply Transfer Restrictions to any RSU Shares in connection with
any investigation of whether any of the events that result in forfeiture under
this Material Risk Taker Appendix have occurred.

With respect to the events described in Paragraphs (a) and (b) of this Appendix,
the Committee will consider certain factors to determine whether and what
portion of your Award will terminate, including the reason for the “Risk Event”
(as defined below) and the extent to which: (1) you participated in the Risk
Event, (2) your compensation for                  may or may not have been
adjusted to take into account the risk associated with the Risk Event or your
“Serious Misconduct” (as defined below) and (3) your compensation may be
adjusted for the year in which the Risk Event or your Serious Misconduct is
discovered.

(a)    A Risk Event Occurs                    . If a Risk Event occurs
                    , (i) your rights in respect of all or a portion of your
Short-Term RSUs will terminate and no RSU Shares will be delivered in respect of
such Short-Term RSUs and (ii) you will be obligated immediately upon demand
therefor to pay the Firm an amount not in excess of the greater of the Fair
Market Value of the RSU Shares (plus any dividend payments and payments under
Dividend Equivalent Rights) delivered in respect of the Award (without reduction
for any amount applied to satisfy tax withholding or other obligations)
determined as of (A) the date the Risk Event occurred and (B) the date that the
repayment request is made.

(i)    A “Risk Event” means there occurs a loss of 5% or more of firmwide total
capital from a reportable operational risk event determined in accordance with
the firmwide Reporting Operational Risk Events Policy.

(b)    You Engage in Serious Misconduct                    . If you engage in
Serious Misconduct                    , you will be obligated immediately upon
demand therefor to pay the Firm an amount not in excess of the greater of the
Fair Market Value of the RSU Shares (plus any dividend payments and payments
under Dividend Equivalent Rights) delivered in respect of the Award (without
reduction for any amount applied to satisfy tax withholding or other
obligations) determined as of (i) the date the Serious Misconduct occurred and
(ii) the date that the repayment request is made.

(i)    “Serious Misconduct” means that you engage in conduct that the Firm
reasonably considers, in its sole discretion, to be misconduct sufficient to
justify summary termination of employment under English law.

Notwithstanding any provision in the Plan, this Award Agreement or any other
agreement or arrangement you may have with the Firm, the parties agree that to
the extent that there is any dispute arising out of or relating to the payment
required by Paragraphs (a) and (b) of this Appendix (including your refusal to
remit payment) the parties will submit to arbitration in accordance with
Paragraph 14 of this Award

 

- 12 -



--------------------------------------------------------------------------------

Agreement and Section 3.17 of the Plan as the sole means of resolution of such
dispute (including the recovery by the Firm of the payment amount).]

 

- 13 -



--------------------------------------------------------------------------------

DEFINITIONS APPENDIX

The following capitalized terms are used in this Award Agreement with the
following meanings:

(a)    “409A Deferred Compensation” means a “deferral of compensation” or
“deferred compensation” as those terms are defined in the regulations under
Section 409A.

(b)    “Conflicted Employment” means your employment at any U.S. Federal, state
or local government, any non-U.S. government, any supranational or international
organization, any self-regulatory organization, or any agency or instrumentality
of any such government or organization, or any other employer (other than an
“Accounting Firm” within the meaning of SEC Rule 2-01(f)(2) of Regulation S-X or
any successor thereto) determined by the Committee, if, as a result of such
employment, your continued holding of any Outstanding Short-Term RSUs would
result in an actual or perceived conflict of interest.

(c)    “Failed to Consider Risk” means that you participated (or otherwise
oversaw or were responsible for, depending on the circumstances, another
individual’s participation) in the structuring or marketing of any product or
service, or participated on behalf of the Firm or any of its clients in the
purchase or sale of any security or other property, in any case without
appropriate consideration of the risk to the Firm or the broader financial
system as a whole (for example, where you have improperly analyzed such risk or
where you have failed sufficiently to raise concerns about such risk) and, as a
result of such action or omission, the Committee determines there has been, or
reasonably could be expected to be, a material adverse impact on the Firm, your
business unit or the broader financial system.

(d)    “Qualifying Termination After a Change in Control” means that the Firm
terminates your Employment other than for Cause or you terminate your Employment
for Good Reason, in each case, within 18 months following a Change in Control.

(e)    “SEC” means the U.S. Securities and Exchange Commission.

 

- 14 -



--------------------------------------------------------------------------------

The following capitalized terms are used in this Award Agreement with the
meanings that are assigned to them in the Plan.    

(a)    “Account” means any brokerage account, custody account or similar
account, as approved or required by GS Inc. from time to time, into which shares
of Common Stock, cash or other property in respect of an Award are delivered.

(b)    “Award Agreement” means the written document or documents by which each
Award is evidenced, including any related Award Statement and signature card.

(c)    “Award Statement” means a written statement that reflects certain Award
terms.

(d)    “Board” means the Board of Directors of GS Inc.

(e)    “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
Federal law or executive order to be closed.

(f)    “Cause” means (i) the Grantee’s conviction, whether following trial or by
plea of guilty or nolo contendere (or similar plea), in a criminal proceeding
(A) on a misdemeanor charge involving fraud, false statements or misleading
omissions, wrongful taking, embezzlement, bribery, forgery, counterfeiting or
extortion, or (B) on a felony charge, or (C) on an equivalent charge to those in
clauses (A) and (B) in jurisdictions which do not use those designations,
(ii) the Grantee’s engaging in any conduct which constitutes an employment
disqualification under applicable law (including statutory disqualification as
defined under the Exchange Act), (iii) the Grantee’s willful failure to perform
the Grantee’s duties to the Firm, (iv) the Grantee’s violation of any securities
or commodities laws, any rules or regulations issued pursuant to such laws, or
the rules and regulations of any securities or commodities exchange or
association of which the Firm is a member, (v) the Grantee’s violation of any
Firm policy concerning hedging or pledging or confidential or proprietary
information, or the Grantee’s material violation of any other Firm policy as in
effect from time to time, (vi) the Grantee’s engaging in any act or making any
statement which impairs, impugns, denigrates, disparages or negatively reflects
upon the name, reputation or business interests of the Firm or (vii) the
Grantee’s engaging in any conduct detrimental to the Firm. The determination as
to whether Cause has occurred shall be made by the Committee in its sole
discretion and, in such case, the Committee also may, but shall not be required
to, specify the date such Cause occurred (including by determining that a prior
termination of Employment was for Cause). Any rights the Firm may have hereunder
and in any Award Agreement in respect of the events giving rise to Cause shall
be in addition to the rights the Firm may have under any other agreement with a
Grantee or at law or in equity.

(g)    “Certificate” means a stock certificate (or other appropriate document or
evidence of ownership) representing shares of Common Stock.

(h)    “Change in Control” means the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving GS
Inc. (a “Reorganization”) or sale or other disposition of all or substantially
all of GS Inc.’s assets to an entity that is not an affiliate of GS Inc. (a
“Sale”), that in each case requires the approval of GS Inc.’s shareholders under
the law of GS Inc.’s jurisdiction of organization, whether for such
Reorganization or Sale (or the issuance of securities of GS Inc. in such
Reorganization or Sale), unless immediately following such Reorganization or
Sale, either: (i) at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (A) the entity resulting from such Reorganization, or the
entity which has acquired all or substantially all of the assets of GS Inc. in a
Sale (in either case, the

 

- 15 -



--------------------------------------------------------------------------------

“Surviving Entity”), or (B) if applicable, the ultimate parent entity that
directly or indirectly has beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, as such Rule is in effect on the date of the
adoption of the 1999 SIP) of 50% or more of the total voting power (in respect
of the election of directors, or similar officials in the case of an entity
other than a corporation) of the Surviving Entity (the “Parent Entity”) is
represented by GS Inc.’s securities (the “GS Inc. Securities”) that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which such GS Inc. Securities were converted
pursuant to such Reorganization or Sale) or (ii) at least 50% of the members of
the board of directors (or similar officials in the case of an entity other than
a corporation) of the Parent Entity (or, if there is no Parent Entity, the
Surviving Entity) following the consummation of the Reorganization or Sale were,
at the time of the Board’s approval of the execution of the initial agreement
providing for such Reorganization or Sale, individuals (the “Incumbent
Directors”) who either (A) were members of the Board on the Effective Date or
(B) became directors subsequent to the Effective Date and whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of GS Inc.’s proxy statement in which such persons are named as nominees for
director).

(i)    “Client” means any client or prospective client of the Firm to whom the
Grantee provided services, or for whom the Grantee transacted business, or whose
identity became known to the Grantee in connection with the Grantee’s
relationship with or employment by the Firm.

(j)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the applicable rulings and regulations thereunder.

(k)    “Committee” means the committee appointed by the Board to administer the
Plan pursuant to Section 1.3, and, to the extent the Board determines it is
appropriate for the compensation realized from Awards under the Plan to be
considered “performance based” compensation under Section 162(m) of the Code,
shall be a committee or subcommittee of the Board composed of two or more
members, each of whom is an “outside director” within the meaning of Code
Section 162(m), and which, to the extent the Board determines it is appropriate
for Awards under the Plan to qualify for the exemption available under Rule
16b-3(d)(1) or Rule 16b-3(e) promulgated under the Exchange Act, shall be a
committee or subcommittee of the Board composed of two or more members, each of
whom is a “non-employee director” within the meaning of Rule 16b-3. Unless
otherwise determined by the Board, the Committee shall be the Compensation
Committee of the Board.

(l)    “Common Stock” means common stock of GS Inc., par value $0.01 per share.

(m)    “Covered Person” means a member of the Board or the Committee or any
employee of the Firm.

(n)    “Date of Grant” means the date specified in the Grantee’s Award Agreement
as the date of grant of the Award.

(o)    “Delivery Date” means each date specified in the Grantee’s Award
Agreement as a delivery date, provided, unless the Committee determines
otherwise, such date is during a Window Period or, if such date is not during a
Window Period, the first trading day of the first Window Period beginning after
such date.

(p)    “Dividend Equivalent Right” means a dividend equivalent right granted
under the Plan, which represents an unfunded and unsecured promise to pay to the
Grantee amounts equal to all or any portion of the regular cash dividends that
would be paid on shares of Common Stock covered by an Award if such shares had
been delivered pursuant to an Award.

 

- 16 -



--------------------------------------------------------------------------------

(q)    “Effective Date” means the date this Plan is approved by the shareholders
of GS Inc. pursuant to Section 3.15 of the Plan.

(r)    “Employment” means the Grantee’s performance of services for the Firm, as
determined by the Committee. The terms “employ” and “employed” shall have their
correlative meanings. The Committee in its sole discretion may determine
(i) whether and when a Grantee’s leave of absence results in a termination of
Employment (for this purpose, unless the Committee determines otherwise, a
Grantee shall be treated as terminating Employment with the Firm upon the
occurrence of an Extended Absence), (ii) whether and when a change in a
Grantee’s association with the Firm results in a termination of Employment and
(iii) the impact, if any, of any such leave of absence or change in association
on Awards theretofore made. Unless expressly provided otherwise, any references
in the Plan or any Award Agreement to a Grantee’s Employment being terminated
shall include both voluntary and involuntary terminations.

(s)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the applicable rules and regulations thereunder.

(t)    “Firm” means GS Inc. and its subsidiaries and affiliates.

(u)    “Good Reason” means, in connection with a termination of employment by a
Grantee following a Change in Control, (a) as determined by the Committee, a
materially adverse alteration in the Grantee’s position or in the nature or
status of the Grantee’s responsibilities from those in effect immediately prior
to the Change in Control or (b) the Firm’s requiring the Grantee’s principal
place of Employment to be located more than seventy-five (75) miles from the
location where the Grantee is principally Employed at the time of the Change in
Control (except for required travel on the Firm’s business to an extent
substantially consistent with the Grantee’s customary business travel
obligations in the ordinary course of business prior to the Change in Control).

(v)    “Grantee” means a person who receives an Award.

(w)    “GS Inc.” means The Goldman Sachs Group, Inc., and any successor thereto.

(x)    “1999 SIP” means The Goldman Sachs 1999 Stock Incentive Plan, as in
effect prior to the effective date of the 2003 SIP.

(y)    “Outstanding” means any Award to the extent it has not been forfeited,
cancelled, terminated, exercised or with respect to which the shares of Common
Stock underlying the Award have not been previously delivered or other payments
made.

(z)    “RSU” means a restricted stock unit granted under the Plan, which
represents an unfunded and unsecured promise to deliver shares of Common Stock
in accordance with the terms of the RSU Award Agreement.

(aa)    “RSU Shares” means shares of Common Stock that underlie an RSU.

(bb)    “Section 409A” means Section 409A of the Code, including any amendments
or successor provisions to that Section and any regulations and other
administrative guidance thereunder, in each case as they, from time to time, may
be amended or interpreted through further administrative guidance.

 

- 17 -



--------------------------------------------------------------------------------

(cc)    “SIP Administrator” means each person designated by the Committee as a
“SIP Administrator” with the authority to perform day-to-day administrative
functions for the Plan.

(dd)    “SIP Committee” means the persons who have been delegated certain
authority under the Plan by the Committee.

(ee)    “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, suggesting,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action.

(ff)    “Transfer Restrictions” means restrictions that prohibit the sale,
exchange, transfer, assignment, pledge, hypothecation, fractionalization, hedge
or other disposal (including through the use of any cash-settled instrument),
whether voluntarily or involuntarily by the Grantee, of an Award or any shares
of Common Stock, cash or other property delivered in respect of an Award.

(gg)    “Vested” means, with respect to an Award, the portion of the Award that
is not subject to a condition that the Grantee remain actively employed by the
Firm in order for the Award to remain Outstanding. The fact that an Award
becomes Vested shall not mean or otherwise indicate that the Grantee has an
unconditional or nonforfeitable right to such Award, and such Award shall remain
subject to such terms, conditions and forfeiture provisions as may be provided
for in the Plan or in the Award Agreement.

(hh)    “Window Period” means a period designated by the Firm during which all
employees of the Firm are permitted to purchase or sell shares of Common Stock
(provided that, if the Grantee is a member of a designated group of employees
who are subject to different restrictions, the Window Period may be a period
designated by the Firm during which an employee of the Firm in such designated
group is permitted to purchase or sell shares of Common Stock).

 

- 18 -